DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statement submitted April 23, 2019 has previously been considered and an acknowledged copy is included herein 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to method Claim 1, the method recites changing tempo of the audio file to provide feedback of target parameters but since the claim does not recite a step of detecting heartbeat, it is unclear how/when it would know to change said tempo (or know to pause/stop because the method is not capturing any heartbeat; i.e. recitation of "sensor for  capturing a heartbeat" is insufficient recitation in a method claim). In addition, "target parameters" should be -- target parameter -- because only the heartbeat parameter is captured.  

Claim Rejections - 35 USC § 102 Or In Alternative 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 20020091049 to Hisano et al. (Hisano) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020091049 to Hisano et al. (Hisano) in view of US 6608562 to Kimura et al. (Kimura).  

In regards to Claim 1, Hisano teaches a method of managing an exercise routine of a person using a portable base unit that includes at least one earbud, the portable base unit capable of playing an audio file into an ear of the person through the earbud and the earbud comprising sensors for capturing a heartbeat of the person inside the ear (see entire document, for example Abstract "The pulse rate is measured at the superficial temporal artery, which is near the right ear. The pulse wave is detected by a sensor of either an optical sensor or an ultrasonic blood velocity meter." and Figs. 1 and 2 and para. 0030 and 0050 "the pulse wave recorded during the exercise to obtain a pulse wave signal which corresponds to the heart rate"), the method further comprising changing tempo of the playing of the audio file to provide feedback of target parameters to the person (see entire document, for example Abstract "Once the optimal exercise is calculated, it is transmitted to the exerciser as the corresponding rhythm through the fitness headphone for maintaining the optimal exercise" and Claims 1-3 "a fitness controller to control audio sound which said exerciser can hear, said audio sound being controlled by said artery signals which is output from said sensor unit"), but does not explicitly teach pausing or stopping the playback if the earbud is not capturing any heartbeat of the person.  

Hisano' s exercise aid device would inherently pause or stop the playback if the earbud is not capturing any heartbeat of the person because the absence of the heartbeat would not enable the fitness controller to control audio sound which said exerciser can hear, said audio sound being controlled by said artery signals which is output from said sensor unit.  

In the alternative, Kimura teaches pausing or stopping if the earbud is not capturing any heartbeat of the person (see entire document, for example col. 1, lines 57-64 "the vital signal detecting unit also has an attachment detecting circuit for detecting whether or not the attachable device is in an attached state by comparing a signal waveform obtained when the light-emitting device is on with a signal waveform obtained when the light-emitting device is off and an operation control circuit for controlling the operation of the sensor, the transmitting circuit and the attachment detecting circuit."; and Figs. 4 and 7A; and col. 5, lines 32-65 " At step 103 the attachment detecting circuit 3 determines whether or not the attachable device 1 is fitted. When it determines that it is fitted (YES), processing proceeds to step 104. When it determines that it is not fitted (NO), processing proceeds to step 106…. At step 106, the timer circuit 7 stops the supply of power to the other circuits…..  the pulse wave detecting unit A is so constructed that, only when the attachment detecting circuit 3 detects that the attachable device 1 is fitted on the finger 11, the operation control circuit 4 supplies operating power to the transmitting circuit 6 and transmits a pulse wave to the pulse wave monitoring unit B.") for the purpose of power conservation to save battery power so that frequent battery replacement is unnecessary.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of managing an exercise routine of a person using a portable base unit that includes at least one earbud taught by Hisano with pausing or stopping if the earbud is not capturing any heartbeat of the person for the predictable purpose of power conservation to save battery power so that frequent battery replacement is unnecessary.  

Response to Applicant's Amendments and Arguments
Applicant’s amendments and arguments filed September 29, 2022 with respect to Claim 1 has been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notwithstanding, the rejections under 35 USC 112 are withdrawn in view of Applicant's amendments and arguments. 

For further clarification, WO2007086376 has a publication date of August 2, 2007 and should have been cited as the secondary reference with corresponding US20090205482 being provided as a translation of the Japanese publication.  As such, the WIPO publication is prior to Applicant's claimed priority date of January 7, 2008.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791